Bradley J. Bondi - Wikipedia                                                                                                                   Page 1 of 4




Bradley J. Bondi
Bradley J. Bondi is an American lawyer, law professor[1][2] and partner at Cahill Gordon & Reindel, where he is the Chair of the firm's White Collar and
Government Investigations Practice Group.[3] He has also served on the executive staff of the Securities and Exchange Commission (SEC),[4] he was appointed
to the Financial Crisis Inquiry Commission (FCIC) in the wake of the 2007-2008 financial crisis to investigate its causes[5] and he served in a leadership role
on the 2016-2017 presidential transition team.[6]

He appears regularly as a legal analyst and commentator on television, including CNBC[7][8][9] and Bloomberg Television,[10][11] and is often quoted in the Wall
Street Journal,[12][13][14] the New York Times,[15] the Washington Post,[16] Forbes[17] and others.

Bondi has provided expert Congressional testimony (https://web.archive.org/web/20180613234337/https://financialservices.house.gov/uploadedfiles/hhrg-
115-ba16-wstate-bbondi-20180613.pdf) on securities law enforcement[18] and is a senior fellow at the Center for Financial Stability
(http://www.centerforfinancialstability.org/), a think tank focusing on domestic and international securities and banking regulation, financial markets,
corporate governance and the financial crisis.[19] He is also a member of the board of advisors of the Economic Crime and Cybersecurity Institute
(http://www.ecii.edu/), which supports education and research in economic crime and information security.[20]



Contents
Career
   Education
   Government Service
   Private Sector
Publications
   Academic and Journal Articles
References


Career

Education

Bondi received a B.S. degree with highest honors in finance, an M.B.A. in finance and management and a J.D.[21] with highest honors from the University of
Florida Levin College of Law. He earned an L.L.M. with distinction in Securities and Financial Regulations from Georgetown University Law Center where he
received the Thomas Bradbury Chetwood, S.J. Prize for best academic record in his class. He also holds a Certificate in Executive Leadership from Cornell
University and a Certificate in Management Excellence from Harvard Business School.[22]

Upon graduation from law school, he clerked for Judge Edward E. Carnes of the U.S. Court of Appeals for the Eleventh Circuit.[22]


Government Service

Bondi served three years on the executive staff of the Securities and Exchange Commission, working as counsel for enforcement actions and regulatory rule-
making to Commissioners Paul S. Atkins and Troy Paredes,[23] the former of whom Bondi has co-authored op-eds and journal articles on regulatory policy and
securities law.[24][25] While at the SEC, he served as a Special Assistant United States Attorney.[26]

In the wake of the financial crisis, Bondi was appointed from the SEC to the Financial Crisis Inquiry Commission (FCIC), as an assistant director and deputy
general counsel.[27][28] The Commission was signed into law in 2009 and charged with examining “the causes, domestic and global, of the current financial and
economic crisis in the United States."[29] While with the FCIC, Bondi led one of the three teams examining the causes of the financial crisis,[30] and questioned
prominent figures in the financial world including Warren Buffett,[31] former Chairman and CEO of Citigroup Charles Prince, former US Secretary of the
Treasury Robert Rubin, former Citigroup executive John Reed, hedge fund manager William Ackman, then-CEO of Citigroup Vikram Pandit, Eric Kolchinsky,
Thomas Maheras and David Bushnell.[32] He has been credited with assisting Peter Wallison, a commissioner of the Financial Crisis Inquiry Commission, with
research that went into Wallison's dissenting report.[33]


Private Sector

Securities Docket called Bondi “the first choice among Boards of Directors and Audit Committees of the Fortune 500 when their company is faced with SEC or
DOJ problems.”[34] Today, Bondi represents companies and boards of directors in significant legal crises such as enforcement actions involving the SEC and
the Department of Justice (DOJ), internal investigations and significant litigation.[35] He is the Chair of Cahill's White Collar and Government Investigations
Practice Group.[36]

Among his notable clients that are public, Bondi led the representation of Tesla before the SEC in an enforcement case stemming from tweets by its CEO
concerning a potential going-private transaction in 2018.[37][38][39] The Wall Street Journal described the SEC action as, "Among the highest-profile cases in
years."[38]

Bondi also led an internal investigation for the board of directors of the Washington Metropolitan Area Transit Authority that exposed misconduct by a
prominent D.C. Council Member.[40] The Washington Post said the "devastating"[41] and “meticulous report cited incontrovertible evidence” of misconduct.[42]
The paper credited the report for leading to the Council Member's re-election defeat, following his public reprimand.[43]




https://en.wikipedia.org/wiki/Bradley_J._Bondi                                                                                                   9/30/2020
Bradley J. Bondi - Wikipedia                                                                                                                     Page 2 of 4



Bondi defended the Salix subsidiary of Valeant Pharmaceuticals in a securities class action in 2017.[44] In 2018, Bondi defended Salix before the SEC in an
enforcement action that resulted in no monetary penalties against the company.[45] The SEC's press release stated that, "The settlement with Salix reflects the
company's self-report to the Commission and its significant cooperation with the investigation." The SEC also acknowledged that, "Salix's proactive
remediation included conducting an extensive internal investigation that led to [the CFO's] resignation." [46]

In 2016, Bondi represented Princess Cruise Lines in connection with a criminal case involving the illegal discharge from one of its ships.[47]

Bondi successfully represented the investment bank Morgan Stanley[48] before the Supreme Court of the United States, in the case Credit Suisse First Boston
Ltd. v. Billing (interpreting securities laws as implicitly precluding the application of anti-trust laws in the IPO process). He also served as the counsel of
record for two other Supreme Court amicus curiae briefs: Yates v. United States[49] (construing Sarbanes-Oxley’s criminal provision for document destruction)
and Salman v. United States[50] (concerning the personal benefit element of insider trading law).

Bondi teaches securities law as an adjunct professor at both Georgetown University Law Center[51] and George Mason University's Antonin Scalia Law School.
[52]


In 2016-2017, Bondi served on the transition team for the incoming Trump administration, advising on issues relating to the financial services sector and
leading the landing team to the Export-Import Bank of the United States.[53]


Publications
Bondi has authored numerous academic articles on securities law, criminal law and corporate governance. He also has authored two book chapters on white-
collar criminal defense strategy for the series Inside the Minds (Aspatore Books, 2007).[54] He serves as a regular contributor to Directorship Magazine, a
publication of the National Association of Corporate Directors.[55]

In 2018, he provided Congressional testimony concerning securities law enforcement.[56]


Academic and Journal Articles
◾ Corporate Secretary Guidelines: Taking Notes and Preparing Official Minutes, National Association of Corporate Directors Magazine (August 2016)[57]
◾ When Should the General Counsel Recommend that the Board Conduct an Independent Investigation?, ACC Docket (June 2016)[58]
◾ Surviving a Restatement: Ten Pitfalls To Avoid, National Association of Corporate Directors Magazine (May 2016)[59]
◾ Defending the Data: A Director's Cybersecurity Duty, National Association of Corporate Directors Magazine (March 2016)[60]
◾ Gleaning Best FCPA Practices for Directors from Recent Government Actions, National Association of Corporate Directors Magazine (February 2016)[61]
◾ Effective Communications During a Crisis, National Association of Corporate Directors Magazine (December 2015)[62]
◾ Is the SEC Zeroing In On Directors?, National Association of Corporate Directors Magazine (November 2015)[63]
◾ The Law of Insider Trading: Legal Theories, Common Defenses, and Best Practices for Ensuring Compliance, New York University Journal of Law and
  Business (March 2012)[64]
◾ Facilitating Economic Recovery and Sustainable Growth through Reform of the Securities Class-Action System: Exploring Arbitration as an Alternative to
  Litigation, Harvard Journal of Law and Public Policy (Spring 2010)[65]
◾ Don't Tread On Me: Has the United States Government's Quest for Customer Records from UBS Sounded the Death Knell for Swiss Bank Secrecy
  Laws?, Northwestern Journal of International Law & Business (Winter 2010)[66]
◾ No Secrets Allowed: Congress's Treatment and Mistreatment of the Attorney-Client Privilege and the Work-Product Protection in Congressional
  Investigations and Contempt Proceedings, Journal of Law & Politics (March, 2010)[67]
◾ Dangerous Liaisons: Collective Scienter in SEC Enforcement Actions, New York University Journal of Law and Business (Fall 2009)[68]
◾ Securities Arbitrations Involving Mortgage-Backed Securities and Collateralized Mortgage Obligations: Suitable for Unsuitability Claims?, Fordham Journal
  of Corporate & Financial Law (August 22, 2009)[69]
◾ Evaluating the Mission: A Critical Review of the History and Evolution of the SEC Enforcement Program (co-authored with SEC Commissioner Paul S.
  Atkins), Fordham Journal of Corporate & Financial Law (2008)[24]


References
                                                                               6. "Trump Adds Prominent Regulation Critic to Finance 'Landing Team' -
1. School, Scalia Law. "Bondi, Bradley J. | Scalia Law
                                                                                  Morning Consult" (https://morningconsult.com/2016/11/22/trump-adds-
   School" (https://www.law.gmu.edu/faculty/directory/adjunct/bondi_bradley).
                                                                                  prominent-regulation-critic-finance-landing-team/). Morning Consult. 2016-
   www.law.gmu.edu. Retrieved 2017-09-14.
                                                                                  11-22. Retrieved 2017-09-14.
2. "Profile Bradley Bondi — Georgetown
                                                                               7. "Bharara: A lot of armchair
   Law" (https://www.law.georgetown.edu/faculty/bondi-bradley.cfm).
                                                                                  lawyers" (https://www.cnbc.com/video/2013/07/19/bharara-a-lot-of-
   www.law.georgetown.edu. Retrieved 2017-09-14.
                                                                                  armchair-lawyers.html). CNBC. Retrieved 2017-09-14.
3. "Cahill Taps Cadwalader for Securities Enforcement
                                                                               8. "Corzine on the Hill
   Head" (http://www.americanlawyer.com/id=1202721145444/Cahill-Taps-
                                                                                  Highlights" (https://www.cnbc.com/video/2011/12/08/corzine-on-the-hill-
   Cadwalader-for-Securities-Enforcement-Head?
                                                                                  highlights.html). CNBC. Retrieved 2017-09-14.
   slreturn=20170803235554). The American Lawyer. Retrieved 2017-09-14.
                                                                               9. "Does US have case against
4. Docket, Securities. "Bradley Bondi Joins Cahill Gordon in D.C. and New
                                                                                  Icahn?" (https://www.cnbc.com/video/2014/06/02/does-us-have-case-
   York" (http://www.securitiesdocket.com/2015/03/16/bradley-bondi-joins-
                                                                                  against-icahn-.html). CNBC. Retrieved 2017-09-14.
   cahill-gordon-in-d-c-and-new-york/). www.securitiesdocket.com. Retrieved
   2017-09-14.                                                                10. Bloomberg   (2012-03-23), Bondi Says 'Difficult' to Charge Funds in Insider
                                                                                  Cases (https://www.youtube.com/watch?v=_1mjVEO4G00), retrieved
5. "About the Commission: Staff : Financial Crisis Inquiry
                                                                                  2017-09-14
   Commission" (https://fcic.law.stanford.edu/about/staff).
   fcic.law.stanford.edu. Retrieved 2017-09-14.                               11. Bloomberg (2012-03-23), Bondi Expects More Arrests in Insider-Trading
                                                                                  Probe (https://www.youtube.com/watch?v=NK2yrh9Fors), retrieved
                                                                                  2017-09-14




https://en.wikipedia.org/wiki/Bradley_J._Bondi                                                                                                    9/30/2020
Bradley J. Bondi - Wikipedia                                                                                                                       Page 3 of 4



12. Matthews, Christopher M. (2014-02-19). "Appeals Court Ruling                32.        "Resource Library: Financial Crisis Inquiry Commission" (http://fcic-
    Strengthens SEC's Hand in Insider-Trading                                              static.law.stanford.edu/NARA.FCIC.2016-03-11/SCREENED%
    Cases" (https://blogs.wsj.com/law/2014/02/18/appeals-court-ruling-                     20Interviews/). fcic-static.law.stanford.edu. Retrieved 2017-09-15.
    strengthens-secs-hand-in-insider-trading-cases/). WSJ. Retrieved            33.        Wallison, Peter J. (2016-03-29). Hidden in Plain Sight: What Really
    2017-09-14.                                                                            Caused the World's Worst Financial Crisis and Why It Could Happen
13. Eaglesham, Jean (2013-10-18). "SEC Pads Case Tally With Easy                           Again (https://books.google.com/?
    Prey" (https://www.wsj.com/articles/sec-pads-case-tally-with-easy-prey-                id=E0vxCwAAQBAJ&pg=PT15&lpg=PT15&dq=Bondi+Peter+Wallison#v=o
    1382055430). Wall Street Journal. ISSN 0099-9660                                       20Peter%20Wallison&f=false). Encounter Books. ISBN 9781594038662.
    (https://www.worldcat.org/issn/0099-9660). Retrieved 2017-09-14.            34.        Docket, Securities. "Enforcement 40 for 2013: Bradley J.
14. Chasan, Emily (2011-07-29). "Companies Adjust to Looming                               Bondi" (http://www.securitiesdocket.com/2013/10/07/enforcement-40-for-
    Whistleblower Rule" (https://blogs.wsj.com/cfo/2011/07/29/companies-                   2013-bradley-j-bondi/,%
    adjust-to-looming-whistleblower-rule/). WSJ. Retrieved 2017-09-14.                     20http://www.securitiesdocket.com/2013/10/07/enforcement-40-for-2013-
15. Stewart, James B. "Past Fictions, a Lack of Trust and No Deal in SAC                   bradley-j-bondi/). Retrieved 2019-05-06.
    Case" (https://dealbook.nytimes.com/2014/02/06/past-fictions-a-lack-of-     35.        "Bradley J. Bondi | Cahill Gordon & Reindel
    trust-and-no-deal-in-sac-case/). DealBook. Retrieved 2017-09-14.                       LLP" (https://www.cahill.com/professionals/bradley-bondi).
16. ElBoghdady, Dina (2013-11-20). "Cuban vs. the SEC: Flamboyant                          www.cahill.com. Retrieved 2017-09-14.
    billionaire takes on                                                        36.        "Cahill Taps Cadwalader for Securities Enforcement
    regulators" (https://www.washingtonpost.com/business/economy/billionaire-              Head" (http://www.americanlawyer.com/id=1202721145444/Cahill-Taps-
    mark-cuban-takes-on-the-sec/2013/11/20/2b67134a-4a7c-11e3-be6b-                        Cadwalader-for-Securities-Enforcement-Head). The American Lawyer.
    d3d28122e6d4_story.html). Washington Post. ISSN 0190-8286                              Retrieved 2017-09-14.
    (https://www.worldcat.org/issn/0190-8286). Retrieved 2017-09-14.            37.        "Tesla's Elon Musk settles with SEC, paying $20 million fine and resigning
17. Bondi, Paul S. Atkins and Bradley J. (2008-07-07). "Needed: Independent                as board
    Panel To Evaluate SEC Enforcement                                                      chairman" (https://www.washingtonpost.com/amphtml/business/2018/09/29
    Program" (https://www.forbes.com/2008/07/05/atkins-bondi-sec-oped-                     elon-musk-settles-with-sec-paying-million-fine-resigning-board-chairman/).
    cx_pabb_0707atkins.html). Forbes. Retrieved 2017-09-14.                                Washington Post. September 29, 2018.
18. "Hearing entitled "Ensuring Effectiveness, Fairness, and Transparency in 38.           "Elon Musk to Step Down as Tesla Chairman, Remain
    Securities Law Enforcement" | House Committee on Financial                             CEO" (https://www.wsj.com/articles/elon-musk-can-remain-tesla-ceo-but-
    Services" (https://web.archive.org/web/20180613234406/https://financialserv            must-step-down-as-chairman-in-sec-settlement-1538257394). Wall Street
    EventID=403565). financialservices.house.gov. Archived from the original               Journal. September 29, 2018.
    (https://financialservices.house.gov/calendar/eventsingle.aspx?             39.        Goldstein, Matthew (2018-09-29). "Elon Musk Steps Down as Chairman in
    EventID=403565) on 2018-06-13. Retrieved 2018-06-13.                                   Deal With S.E.C. Over Tweet About
19. Noort, Jeff van den. "Bradley J. Bondi - Center for Financial                          Tesla" (https://www.nytimes.com/2018/09/29/business/tesla-musk-sec-
    Stability" (http://www.centerforfinancialstability.org/BBondi.php).                    settlement.html). The New York Times. ISSN 0362-4331
    www.centerforfinancialstability.org. Retrieved 2017-09-14.                             (https://www.worldcat.org/issn/0362-4331). Retrieved 2018-12-17.
20. "Board of Advisors | ECCI – Economic Crime and Cybersecurity                40.        https://www.facebook.com/washingtonpostopinions. "Jim Graham and
    Institute" (http://www.ecii.edu/about-us/board-of-advisors/). www.ecii.edu.            Banneker" (https://www.washingtonpost.com/opinions/jim-graham-and-
    Retrieved 2017-09-14.                                                                  banneker/2012/05/19/gIQANQybbU_story.html). Washington Post.
21. https://www.martindale.com/attorney/bradley-joseph-bondi-157645762/                    Retrieved 2017-09-15.
22. "Bradley J. Bondi | Cahill Gordon & Reindel                                 41.        "Bringing Jim Graham to
    LLP" (https://www.cahill.com/professionals/bradley-bondi).                             account" (https://www.washingtonpost.com/opinions/bringing-jim-graham-
    www.cahill.com. Retrieved 2017-11-22.                                                  to-account/2012/10/14/8e80ced2-167d-11e2-a879-
                                                                                           6980bc3f87c6_story.html). Washington Post. Retrieved 2017-09-15.
23. Docket, Securities. "Bradley Bondi Joins Cahill Gordon in D.C. and New
    York" (http://www.securitiesdocket.com/2015/03/16/bradley-bondi-joins-      42.        https://www.facebook.com/washingtonpostopinions. "Jim Graham's
    cahill-gordon-in-d-c-and-new-york/). www.securitiesdocket.com. Retrieved               breach of duty" (https://www.washingtonpost.com/opinions/jim-grahams-
    2017-09-15.                                                                            breach-of-duty/2012/10/12/6f175fd4-14a2-11e2-ba83-
                                                                                           a7a396e6b2a7_story.html). Washington Post. Retrieved 2017-09-15.
24. S., Atkins, Paul; J., Bondi, Bradley (2008). "Evaluating the Mission: A
    Critical Review of the History and Evolution of the SEC Enforcement         43.        Davis, Aaron C. (2014-12-28). "As Jim Graham leaves D.C. Council, he
    Program" (http://ir.lawnet.fordham.edu/jcfl/vol13/iss3/1/). Fordham Journal            wonders how he will be
    of Corporate & Financial Law. 13 (3).                                                  remembered" (https://www.washingtonpost.com/local/dc-politics/as-jim-
25. Bondi, Paul S. Atkins and Bradley J. (2008-07-07). "Needed: Independent                graham-leaves-dc-council-he-wonders-how-he-will-be-
                                                                                           remembered/2014/12/28/2bf4ef0c-8b8b-11e4-8ff4-
    Panel To Evaluate SEC Enforcement
    Program" (https://www.forbes.com/2008/07/05/atkins-bondi-sec-oped-                     fb93129c9c8b_story.html). Washington Post. ISSN 0190-8286
    cx_pabb_0707atkins.html). Forbes. Retrieved 2017-09-15.                                (https://www.worldcat.org/issn/0190-8286). Retrieved 2017-09-15.
26. "Bradley J. Bondi | Cahill Gordon & Reindel                                 44.        "Salix To Pay $210M To Settle Stock Inflation Class Action -
                                                                                           Law360" (https://www.law360.com/articles/906308/salix-to-pay-210m-to-
      LLP" (https://www.cahill.com/professionals/bradley-bondi).
                                                                                           settle-stock-inflation-class-action). www.law360.com. Retrieved
      www.cahill.com. Retrieved 2017-09-15.
                                                                                           2017-09-15.
27.   "About the Commission: Staff : Financial Crisis Inquiry
      Commission" (https://fcic.law.stanford.edu/about/staff).                  45.        Siegal, Daniel. "Ex-Salix CFO Pays $1M To End Claims He Misled
                                                                                           Investors - Law360" (https://www.law360.com/articles/1087381/ex-salix-
      fcic.law.stanford.edu. Retrieved 2017-09-15.
                                                                                           cfo-pays-1m-to-end-claims-he-misled-investors). www.law360.com.
28.   Chan, Sewell; Dash, Eric (2010-08-31). "Staff Losses and Dissent May                 Retrieved 2018-12-17.
      Hurt Crisis
      Panel" (https://www.nytimes.com/2010/09/01/business/economy/01commiss46.
                                                                                           "SEC.gov | SEC Charges Salix Pharmaceuticals and Former CFO With
      The New York Times. ISSN 0362-4331                                                   Lying About Distribution Channel" (https://www.sec.gov/news/press-
      (https://www.worldcat.org/issn/0362-4331). Retrieved 2017-09-15.                     release/2018-221). www.sec.gov. Retrieved 2018-12-17.
                                                                                47.        "Princess Cruise Lines To Pay $40M For Deliberate Oil Pollution -
29.   "About the Commission : Financial Crisis Inquiry
                                                                                           Law360" (https://www.law360.com/articles/867869/princess-cruise-lines-
      Commission" (https://fcic.law.stanford.edu/about). fcic.law.stanford.edu.
                                                                                           to-pay-40m-for-deliberate-oil-pollution). www.law360.com. Retrieved
      Retrieved 2017-09-15.
                                                                                           2017-09-15.
30.   "Trump Team Taps Proskauer, Cahill Attys For Agency Advice -
      Law360" (https://www.law360.com/articles/865252/trump-team-taps-          48.        "Reply Brief for Petitioners, Credit Suisse Securities v
                                                                                           Billings" (https://www.americanbar.org/content/dam/aba/publishing/preview
      proskauer-cahill-attys-for-agency-advice). www.law360.com. Retrieved
                                                                                           (PDF). American Bar Association. March 2007.
      2017-09-15.
      "TRANSCRIPT: FCIC Interview of Warren Buffett May 26, 2010 - The Big 49.
                                                                                           "American Bar Association Supreme Court
31.
                                                                                           Briefs" (https://www.americanbar.org/content/dam/aba/publications/suprem
      Picture" (http://ritholtz.com/2016/03/fcic-buffett/). The Big Picture. 2016-
                                                                                           7451_pet_amcu_cato.authcheckdam.pdf) (PDF).
      03-28. Retrieved 2017-09-15.
                                                                                     50.   "SCOTUS Blog" (http://www.scotusblog.com/wp-
                                                                                           content/uploads/2016/05/15-628-tsac-CATO-Institute.pdf) (PDF).




https://en.wikipedia.org/wiki/Bradley_J._Bondi                                                                                                       9/30/2020
Bradley J. Bondi - Wikipedia                                                                                                                                            Page 4 of 4



51. "Profile Bradley Bondi — Georgetown                                         60.                "Defending the Data – A Director's Cybersecurity Duty : NACD
    Law" (https://www.law.georgetown.edu/faculty/bondi-bradley.cfm).                               Blog" (https://blog.nacdonline.org/2016/03/defending-the-data-a-directors-
    www.law.georgetown.edu. Retrieved 2017-09-15.                                                  cybersecurity-duty/). blog.nacdonline.org. 2016-03-16. Retrieved
52. School, Scalia Law. "Bondi, Bradley J. | Scalia Law                                            2017-11-22.
    School" (https://www.law.gmu.edu/faculty/directory/adjunct/bondi_bradley). 61.                 "Gleaning Best FCPA Practices for Directors from Recent Government
    www.law.gmu.edu. Retrieved 2017-09-15.                                                         Actions : NACD Blog" (https://blog.nacdonline.org/2016/02/gleaning-best-
53. "Trump Adds Prominent Regulation Critic to Finance 'Landing Team' -                            fcpa-practices-for-directors-from-recent-government-actions/).
    Morning Consult" (https://morningconsult.com/2016/11/22/trump-adds-                            blog.nacdonline.org. 2016-02-08. Retrieved 2017-11-22.
    prominent-regulation-critic-finance-landing-team/). Morning Consult. 2016- 62.                 "Effective Communications During a Crisis : NACD
    11-22. Retrieved 2017-09-15.                                                                   Blog" (https://blog.nacdonline.org/2015/12/effective-communications-
54. "9781596227613 - White Collar Law Client Strategies: Leading Lawyers                           during-a-crisis/). blog.nacdonline.org. 2015-12-17. Retrieved 2017-11-22.
    on Representing Corporations and Individuals in White Collar Criminal       63.                "Is the SEC Zeroing In On Directors? : NACD
    Matters Inside the Minds by Bradley J Bond... -                                                Blog" (https://blog.nacdonline.org/2015/11/is-the-sec-zeroing-in-on-
    AbeBooks" (https://www.abebooks.com/book-                                                      directors/). blog.nacdonline.org. 2015-11-12. Retrieved 2017-11-22.
    search/isbn/9781596227613/). www.abebooks.com. Retrieved                    64.                Bondi, Bradley J.; Lofchie, Steven D. (2012-03-24). "The Law of Insider
    2017-09-18.                                                                                    Trading: Legal Theories, Common Defenses, and Best Practices for
55. "NACD Directorship Magazine | Bradley J.                                                       Ensuring Compliance". Rochester, NY. SSRN 2028459
    Bondi" (https://www.nacdonline.org/Magazine/author.cfm?                                        (https://ssrn.com/abstract=2028459).
    ItemNumber=21331). www.nacdonline.org. Retrieved 2017-09-15.                65.                "Journal
56. Bondi, Bradley (June 12, 2018). "Testimony before House Financial                              Issue" (https://web.archive.org/web/20150910135430/http://lawlib.wlu.edu/
    Services Capital Markets                                                                       mainid=108). lawlib.wlu.edu. Archived from the original
    Subcommittee" (https://web.archive.org/web/20180613234337/https://financ                       (http://lawlib.wlu.edu/CLJC/index.aspx?mainid=108&issuedate=2010-05-
    115-ba16-wstate-bbondi-20180613.pdf) (PDF). House Financial Services                           28&homepage=no) on 2015-09-10. Retrieved 2017-09-14.
    Committee. Archived from the original                                       66.                Bondi, Bradley J. (Winter 2010). "Don't Tread On Me: Has the United
    (https://financialservices.house.gov/uploadedfiles/hhrg-115-ba16-wstate-                       States Government's Quest for Customer Records from UBS Sounded the
    bbondi-20180613.pdf) (PDF) on June 13, 2018. Retrieved June 13, 2018.                          Death Knell for Swiss Bank Secrecy
57. "Corporate Secretary Guidelines: Taking Notes and Preparing Official                           Laws?" (http://scholarlycommons.law.northwestern.edu/cgi/viewcontent.cg
    Minutes : NACD Blog" (https://blog.nacdonline.org/2016/08/corporate-                           article=1700&context=njilb). Northwestern Journal of International Law &
    secretary-guidelines-taking-notes-and-preparing-official-minutes/).                            Politics. 30: 1–21.
    blog.nacdonline.org. 2016-08-02. Retrieved 2017-11-22.                      67.                Bondi, Bradley J. (2010-03-07). "No Secrets Allowed: Congress's
58. (PDF) https://www.cahill.com/publications/published-                                           Treatment and Mistreatment of the Attorney-Client Privilege and the Work-
    articles/00140/_res/id=Attachments/index=0/When%20Should%20the%                                Product Protection in Congressional Investigations and Contempt
    20General%20Counsel%20Recommend%20that%20the%20Board%                                          Proceedings". Rochester, NY. SSRN 1566671
    20Conduct%20an%20Independent%20Investigation.pdf                                               (https://ssrn.com/abstract=1566671).
    (https://www.cahill.com/publications/published-                             68.                Bondi, Bradley J. (2009-12-31). "Dangerous Liaisons: Collective Scienter
    articles/00140/_res/id=Attachments/index=0/When%20Should%20the%                                in SEC Enforcement Actions". Rochester, NY. SSRN 1530067
    20General%20Counsel%20Recommend%20that%20the%20Board%                                          (https://ssrn.com/abstract=1530067).
    20Conduct%20an%20Independent%20Investigation.pdf). Missing or
                                                                                69.                J., Bondi, Bradley (1905). "Securities Arbitrations Involving Mortgage-
    empty |title= (help)                                                                           Backed Securities And Collateralized Mortgage Obligations: Suitable For
59. "Surviving a Restatement: Ten Pitfalls to Avoid : NACD                                         Unsuitability Claims?" (http://ir.lawnet.fordham.edu/jcfl/vol14/iss2/1/).
    Blog" (https://blog.nacdonline.org/2016/05/surviving-a-restatement-ten-                        Fordham Journal of Corporate & Financial Law. 14 (2).
    pitfalls-to-avoid/). blog.nacdonline.org. 2016-05-05. Retrieved 2017-11-22.


Retrieved from "https://en.wikipedia.org/w/index.php?title=Bradley_J._Bondi&oldid=979652662"


This page was last edited on 21 September 2020, at 23:56 (UTC).

Text is available under the Creative Commons Attribution-ShareAlike License; additional terms may apply. By using this site, you agree to the Terms of Use and Privacy Policy. Wikipedia® is
a registered trademark of the Wikimedia Foundation, Inc., a non-profit organization.




https://en.wikipedia.org/wiki/Bradley_J._Bondi                                                                                                                            9/30/2020
